                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 JAMES ROBINSON,
 On behalf of himself and all others similarly situated,
                                                                Civil Matter No. 1:19-cv-10749
                                Plaintiff,

         v.

 NATIONAL STUDENT CLEARINGHOUSE,

                                Defendant.


                         AFFIDAVIT OF PAUL T. FOX
          IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

        I, Paul T. Fox, declare as follows:

        1.      I am a shareholder in the law firm of Greenberg Traurig, P.A. in its Chicago, Illinois

office. I make this declaration in support of the accompanying motion for leave to appear pro hac

vice. I have personal knowledge of each of the facts stated below.

        2.      My business address is 77 West Wacker Drive, Suite 3100, Chicago, IL 60601.

My business phone is (312) 456-8400. My business fax is (312) 456-8435. My email address is

foxp@gtlaw.com.

        3.      I am a member of the bar in good standing in every jurisdiction in which I have

been admitted to practice, namely: the bars of the Illinois Supreme Court and the Wisconsin

Supreme Court.

        4.      I have never been suspended or disbarred in any jurisdiction, nor have I been the

subject of any professional disciplinary action, nor do I have complaints or other proceedings

pending against me before any disciplinary board, commission, court, or bar association. I have



ACTIVE 43431246v2
not previously had a pro hac vice admission to this Court (or any other admission to this Court)

revoked for misconduct.

        5.      I have reviewed and agree to comply with the Local Rules of the United States

District Court for the District of Massachusetts.

        SIGNED UNDER THE PENALTY OF PERJURY ON MAY 13, 2019.

                                                /s/ Paul T. Fox
                                                Paul T. Fox
                                                GREENBERG TRAURIG, P.A.
                                                77 West Wacker Drive, Suite 3100
                                                Chicago, IL 60601
                                                Tel: (312) 456-8400
                                                Fax: (312) 456-8435




ACTIVE 43431246v2
